Name: Commission Implementing Regulation (EU) NoÃ 532/2012 of 21Ã June 2012 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) NoÃ 798/2008 as regards entries for Israel in the lists of third countries or parts thereof with respect to highly pathogenic avian influenza Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  trade policy;  agricultural activity;  trade;  animal product;  tariff policy;  Asia and Oceania;  agricultural policy
 Date Published: nan

 22.6.2012 EN Official Journal of the European Union L 163/1 COMMISSION IMPLEMENTING REGULATION (EU) No 532/2012 of 21 June 2012 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards entries for Israel in the lists of third countries or parts thereof with respect to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8 and point 4 of Article 8 thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1) and 24(2) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (3) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products, treated stomachs, bladders and intestines, as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4). (2) Part 2 of Annex II to that Decision sets out a list of third countries or parts thereof from which the introduction into the Union of those commodities, which are subject to different treatments listed in Part 4 of that Annex, are authorised. (3) Israel is listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the introduction into the Union of meat products and treated stomachs, bladders and intestines for human consumption obtained from meat of poultry, farmed ratites and wild game birds, which have undergone a non-specific treatment, for which no minimum temperature is specified (treatment A). (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (5) provides that the commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (5) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI) and the requirements for the veterinary certification in that respect for commodities destined for importation into the Union. (6) Israel is listed in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which all poultry commodities covered by that Regulation may be imported into the Union. (7) On 8 and 9 March 2012 Israel notified the Commission of two outbreaks of HPAI of the H5N1 subtype on its territory. Due to those confirmed outbreaks of HPAI, the territory of Israel should no longer be considered as free from that disease. As a consequence, the veterinary authorities of Israel have suspended issuing veterinary certificates for consignments of certain poultry commodities from its whole territory destined for imports into the Union. (8) As a consequence of those HPAI outbreaks, Israel no longer complies with the animal health conditions for applying treatment A to meat products and treated stomachs, bladders and intestines for human consumption obtained from meat of poultry, farmed ratites and wild game birds as listed in Part 2 of Annex II to Decision 2007/777/EC. The current treatment A is insufficient to eliminate animal health risks linked to those commodities and upon confirmation of HPAI, the veterinary authorities of Israel therefore immediately suspended certification for products having undergone such treatment. (9) Israel informed the Commission of the control measures taken in relation to the recent outbreaks of HPAI. That information and the epidemiological situation in Israel have been evaluated by the Commission. (10) Israel has implemented a stamping out policy in order to control that disease and limit its spread. Israel is also carrying out avian influenza surveillance activities which appear to meet the requirements set out in Part II of Annex IV to Regulation (EC) No 798/2008. (11) The positive outcome of the Commissions evaluation of the control measures taken by Israel and the epidemiological situation in that third country allow limiting the restrictions on imports into the Union for certain poultry commodities to the zone affected by the disease, which the veterinary authorities of Israel have placed under veterinary restrictions. The restrictions on those imports should apply during a three-month period until 22 June 2012, following adequate cleansing and disinfection of the previously infected holdings provided avian influenza surveillance has been carried out during that period by Israel. (12) The table in Part 1 of Annex II to Decision 2007/777/EC lists the territories or parts of territories of third countries to which regionalisation for animal health reasons applies. An entry for Israel should therefore be inserted in that table indicating the area in Israel that is affected by the outbreaks of HPAI of 8 and 9 March 2012. (13) Part 2 of Annex II to Decision 2007/777/EC should also be amended in order to provide for adequate treatment of meat products and treated stomachs, bladders and intestines for human consumption obtained from meat of poultry, farmed ratites and wild game birds that originate from the area in Israel affected by those outbreaks. (14) In addition, the entry for Israel in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 should be amended to add an area with the code IL-4 describing that part of Israel under restrictions for imports into the Union of certain poultry commodities in relation to the recent HPAI outbreaks of 8 and 9 March 2012. The closing and opening dates of 8 March 2012 and 22 June 2012 respectively should be indicated in columns 6A and 6B for the area covered by that code. (15) Furthermore, following a previous HPAI outbreak in 2011, imports of certain poultry commodities from Israel to the Union were prohibited by Regulation (EC) No 798/2008, as amended by Commission Implementing Regulation (EU) No 427/2011 (6). The closing date of 8 March 2011 indicated in column 6A for the area in Israel covered by code IL-3 in the table in Part 1 of Annex I to Regulation (EC) No 798/2008, relating to that outbreak should be deleted as the period of 90 days during which commodities produced before that date may be imported, has elapsed. (16) Decision 2007/777/EC and Regulation (EC) No 798/2008 should therefore be amended accordingly. (17) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 798/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) OJ L 312, 30.11.2007, p. 49. (4) OJ L 139, 30.4.2004, p. 55. (5) OJ L 226, 23.8.2008, p. 1. (6) OJ L 113, 3.5.2011, p. 3. ANNEX I Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 1, the following new entry for Israel is inserted after the entry for China: Israel IL Whole country IL-1 01/2012 The whole country of Israel, except the area of IL-2 with respect to highly pathogenic avian influenza. IL-2 01/2012 The area of Israel inside the following boundaries with respect to highly pathogenic avian influenza:  Junction of the Israel-Palestinian Authority (Gaza strip) border with the Israel-Egypt border.  South along the Israel-Egypt border until latitude 31 ° 06 ² N.  East on latitude 31 ° 06 ² N until longitude 34 ° 26 ² E.  A straight line north until the Nassi junction (junction of routes 264 and 25).  Route 264 north until the Bet Kama junction (junction of routes 264 and 40).  East on latitude 31 ° 27 ² N until longitude 34 ° 52 ² E.  North on longitude 34 ° 52 ² E until route 353.  Straight line until the meeting of route 40 and latitude 31 ° 40 ² N.  West on latitude 31 ° 40 ² N until the sea.  South along the Mediterranean coast until the Israel-Palestinian Authority (Gaza strip) border.  South along the Israel-Palestinian Authority (Gaza strip) border. (2) in Part 2, the entry for Israel is replaced by the following rows: IL Israel IL B B B B XXX XXX A B B XXX A XXX XXX Israel IL-1 XXX XXX XXX XXX A A XXX XXX XXX XXX XXX A XXX Israel IL-2 XXX XXX XXX XXX D D XXX XXX XXX XXX XXX D XXX ANNEX II In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for Israel is replaced by the following: IL  Israel IL-0 Whole country SPF EP, E S4 IL-1 Area of Israel excluding IL-2, IL-3 and IL-4 BPR, BPP, DOC, DOR, HEP, HER, SRP N A S5, ST1 WGM VIII POU, RAT N IL-2 Area of Israel inside the following boundaries:  to the west: road number 4,  to the south: road number 5812 connecting to road number 5815,  to the east: the security fence until road number 6513,  to the north: road number 6513 until the junction with road 65. From this point in a straight line to the entrance of Givat Nili and from there in a straight line to the junction of roads 652 and 4. BPR, BPP, DOC, DOR, HEP, HER, SRP N, P2 1.5.2010 A S5, ST1 WGM VIII P2 1.5.2010 POU, RAT N, P2 1.5.2010 IL-3 Area of Israel inside the following boundaries:  to the north: road 386 until municipal boundaries of Jerusalem, the Refaim river, the former Israel Jordan border ( green line ),  to the east: road 356,  to the south: roads 8670, 3517 and 354,  to the west: a straight line going north until road 367, following 367 west and then north until road 375 and west of the village of Matta a north-north east line to road 386. BPR, BPP, DOC, DOR, HEP, HER, SRP N, P2 14.6.2011 A S5, ST1 WGM VIII P2 14.6.2011 POU, RAT N, P2 14.6.2011 IL-4 Area of Israel inside the following boundaries:  Junction of the Israel-Palestinian Authority (Gaza strip) border with the Israel-Egypt border.  South along the Israel-Egypt border until latitude 31 ° 06 ² N.  East on latitude 31 ° 06 ² N until longitude 34 ° 26 ² E.  A straight line north until the Nassi junction (junction of routes 264 and 25).  Route 264 north until the Bet Kama junction (junction of routes 264 and 40).  East on latitude 31 ° 27 ² N until longitude 34 ° 52 ² E.  North on longitude 34 ° 52 ² E until route 353.  Straight line until the meeting of route 40 and latitude 31 ° 40 ² N.  West on latitude 31 ° 40 ² N until the sea.  South along the Mediterranean coast until the Israel-Palestinian Authority (Gaza strip) border.  South along the Israel-Palestinian Authority (Gaza strip) border. BPR, BPP, DOC, DOR, HEP, HER, SRP N, P2 8.3.2012 22.6.2012 A S5, ST1 WGM VIII P2 8.3.2012 22.6.2012 POU, RAT N, P2 8.3.2012 22.6.2012